Citation Nr: 0943433	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-02 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1962 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Although the Veteran requested a Board hearing on his January 
2007 VA Form 9, the Veteran withdrew that request in a signed 
statement, received July 2007.


FINDING OF FACT

The Veteran's hearing loss is not shown to be etiologically 
related by competent and credible evidence to his military 
service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
military service, nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
March 2005, prior to the initial adjudication of his claim, 
informed the Veteran of the information necessary to 
substantiate his claim.  He was also informed of the evidence 
VA would seek on his behalf and the evidence he was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination to assess the whether the 
Veteran had a current diagnosis of hearing loss and, if so, 
to determine the etiology thereof, in September 2005.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The VA opinion obtained in this case is 
adequate, as it is predicated on a reading of pertinent 
medical records and is responsive to the medical questions 
raised in this case.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination 
with respect to the issue on appeal has been met.  See 
38 C.F.R. § 3.159(c) (4) (2009).  The VA examination report 
is thorough and supported by the record.  The examination 
noted above is therefore adequate upon which to base a 
decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran claimed that he suffers from 
bilateral hearing loss as a result of exposure to small arms 
fire during his period of active service.  See VA examination 
report, September 2005.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  In 
addition, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
Veteran's service and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R.§ 3.303(d) (2009).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

At the outset, the Board notes that the Veteran has been 
diagnosed with bilateral sensorineural hearing loss.  Thus, 
the first element of Hickson is satisfied, in that the 
Veteran has demonstrated the existence of a current 
diagnosis.  See VA examination report, September 2005.

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of 
bilateral hearing loss.  There is no diagnosis of hearing 
loss, or complaints of reduced hearing capacity, within his 
service treatment records.  

On separation in August 1962, the Veteran checked "No" to 
"ear trouble."  On examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)
N/A
5 (10)
LEFT
-10 (5)
5 (15)
-5 (5)
N/A
0 (5)

In September 1962, the Veteran was provided an additional 
audiogram.  At that time, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
N/A
0 (5)
LEFT
10 (25)
5 (15)
0 (10)
N/A
5 (10)

See VA Standard Forms 88 and 89, August 31, 1962; September 
19, 1962.

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
("ASA").  Those figures are on the left in each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization - American National Standards Institute ("ISO- 
ANSI").  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures on the right in each column in 
parentheses. 

The Veteran also submitted a Metropolitan Life health 
insurance claim form in support of his claim.  According to 
the Veteran, this evidence demonstrated that he had surgery 
on his ears in 1975.  However, the claim form did not specify 
the type of surgery performed.  As such, this document is not 
relevant to the Veteran's service connection claim.

A VA outpatient report from August 2005 noted a history of a 
right tympanoplasty 33 years prior for perforation.  The 
Veteran presented with otalgia and purulent drainage, right 
ear, and was treated successfully with antibiotics.  He 
complained of bilateral sensorineural hearing loss from 2000-
8000 Hz, mild to profound in the left ear and mild to severe 
in the right.  Tympanometry did not indicate a middle ear 
pathology.  According to the examiner, results of an 
audiogram demonstrated bilateral hearing loss, worse in the 
right ear.  See VA outpatient report, August 2005.

In conjunction with his appeal, the Veteran was afforded a VA 
audiological examination for compensation purposes in 
September 2005.  The examiner noted a review of the claims 
file.  The Veteran reported military noise exposure 
consisting of small arms fire without hearing protection.  He 
stated that he had ear surgery 34 years prior, as well as 
frequent ear infections.  The Veteran reported that he was 
told that his ear was damaged and was trying to grow 
together, but he was unable to remember the circumstance of 
the procedure.  He also reported a history of occupational 
noise exposure, and that the exposure was significant enough 
to warrant hearing protection.    Recreational noise exposure 
was also noted, hunting, and he asserted that hearing 
protection was worn during this activity.

At the time of the examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
65
85
85
LEFT
5
10
30
65
70

At the time of the examination, testing revealed that the 
Veteran's bilateral hearing loss met the level of disability 
under 38 C.F.R. § 3.385.  Puretone air and bone conduction 
thresholds revealed moderately-severe to severe sensorineural 
hearing loss in the right ear, mild to severe sensorineural 
hearing loss in the left, with speech recognition of 92 
percent in the right ear and 88 percent in the left.  The 
examiner opined that the Veteran's bilateral hearing loss was 
less likely than not related to exposure to small arms fire 
during the Veteran's period of active duty.  In support of 
this opinion, the examiner noted that the Veteran's 
separation audiogram documented normal hearing, and that the 
current test results suggest problems in the middle ear.  

As to the Veteran's assertions that his hearing loss is 
causally related to his period of active service, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that 
must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary 
medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

In this case, the Veteran can attest to factual matters of 
which he had first-hand knowledge, such as in-service noise 
exposure.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Furthermore, the Veteran can attest to decreased 
hearing over time.  However, as a lay person, he has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As such, 
the Veteran has not been shown to be competent to establish 
an etiological nexus between his current diagnosis and his 
exposure to noise during his period of active duty.

Upon review of the record, the Board finds the September 2005 
VA medical opinion to be the most probative evidence of 
record.  The opinion provided sufficient detail, was 
consistent with other evidence of record, and included a 
review of the claims file along with eliciting a history from 
the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  
Furthermore, the opinion was obtained from a licensed 
audiologist rather than a lay person.  

While the Board concedes that the Veteran may have been 
exposed to in-service noise from small arms fire, the weight 
of the probative evidence establishes that his current 
bilateral hearing loss did not begin during service and is 
not etiologically related to in-service noise exposure.  The 
Veteran's record does not contain evidence of treatment, or 
diagnosis of hearing loss for VA purposes for more than four 
decades after separation.  This significant lapse of time is 
highly probative evidence against the Veteran's claim of a 
nexus between the current diagnoses of hearing loss 
disability to his active military service.   See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, the Board has contemplated the ruling in Hensley 
which, as noted above, does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the Veteran's service and his current 
disability.  Here, although one elevated reading (above 20 
decibels) was shown at 500 Hertz in alternating ears on 
separation examinations (once in the right ear in August 
1962, but not in September 1962; and once in the left ear in 
September 1962, but not in August 1962), there is no 
competent evidence to show that the Veteran had a diagnosis 
of hearing loss, in accordance with 38 C.F.R. § 3.385, until 
more than four decades following service.  Although this 
factor is clearly not dispositive of the Veteran's claim, the 
Board notes that the record lacks competent medical evidence 
to demonstrate that the Veteran's current hearing loss is 
related to his period of active service.  Finally, the Board 
notes that the VA examiner did not base his opinion solely on 
the fact that hearing was normal upon separation.  Instead, 
he opined that the Veteran's audiogram demonstrated middle 
ear hearing difficulty, inconsistent with the Veteran's 
reported in-service noise exposure.  As such, this decision 
is not contrary to the ruling in Hensley.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  The 
preponderance is against the Veteran's claim, and therefore 
his claim for service connection must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


